Opinion
Per Curiam.
Tbe appellee in tbis case was indicted for murder. Thereafter be filed a petition for habeas corpus addressed to tbe judge of probate of Bibb county, asking for bail. Upon tbe bearing of sucb petition tbe probate judge ordered that tbe petitioner be allowed bail, and fixed tbe amount of bis bond at $2,000. Prom tbis order of tbe probate judge admitting tbe petitioner to bail, tbe State prosecutes tbe present appeal.
Tbe order of tbe probate judge allowing bail is bere reversed and set aside, and a judgment is rendered that tbe petitioner 'remain in custody until duly discharged by laiv. .